  Case 4:19-cv-03395 Document 1 Filed on 09/09/19 in TXSD Page 1 of 14



                   IN THE UNITED STATE DISTRICT COURT
                       SOUTHERN DISTRICT OF TEXAS
                            HOUSTON DIVISION

APOSTOLIC TEMPLE

PLAINTIFF,

vs.                                                CIVIL ACTION NO. 4:19-cv-3395
                                                   JUDGE_________________________

BROTHERHOOD MUTUAL
INSURANCE COMPANY,

DEFENDANT.

                        PLAINTIFF’S ORIGINAL COMPLAINT
                             JURY TRIAL DEMANDED

      COME NOW, APOSTOLIC TEMPLE (hereinafter, referred to as Plaintiff), and

file this, their Original Complaint, and for causes of action against BROTHERHOOD

MUTUAL INSURANCE COMPANY (“BROTHERHOOD”) (hereinafter, referred to as

“Defendant”), would show unto the Court and the jury the following:

                        PARTIES AND SERVICE OF PROCESS

         1.   Plaintiff APOSTOIC TEMPLE owns the properties located at 2630

Allen Genoa, Pasadena, Texas 77502 that is the subject of this lawsuit and is situated in

Harris County, Texas.

         2.   Defendant, BROTHERHOOD MUTUAL INSURANCE COMPANY is a

foreign insurance company registered to engage in the business of insurance in the State

of Texas. Brotherhood Mutual Insurance Company is domiciled in the State of Indiana.

This Defendant may be served with personal service by a process server, by serving its

Attorney for Service, Cogency Global, Inc., 1601 Elm St., Suite 4360, Dallas, Texas

75201.



                                           1
    Case 4:19-cv-03395 Document 1 Filed on 09/09/19 in TXSD Page 2 of 14



                                    STATUTORY AUTHORITY

         3.       This suit also brought in part, under the Texas Insurance Code, Sections

541.051 et seq., 541.151 et seq., 542.051 et se., and Tex. Civ. & Rem. Code Section

38.01 et seq.

                                            JURISDICTION

         4.       This Honorable Court maintains subject matter jurisdiction over this

matter, pursuant to 28 U.S.C. § 1332, based on complete diversity of citizenship between

the parties. The amount in controversy exceeds the minimum jurisdictional limits.

                                                  VENUE

         5.       This Honorable Court maintains venue under 28 U.S.C. § 1391(b)(2),

being the judicial district of the location of the properties that is the subject of this action.

                         NOTICE AND CONDITIONS PRECEDENT

         6.       Defendant has been provided written notice of the claims made by

Plaintiff in this complaint, including a statement of Plaintiffs’ actual damages and

expenses in the manner and form required by Tex. Ins. Code § 542A.003.1

         7.       All conditions precedent necessary to maintain this action and in order to

maintain claim under the insurance policy in question have been performed, occurred, or

have been waived by Defendant.

                                                  FACTS

         8.       This lawsuit arises out of the following transactions, acts, omissions,

and/or events. Hurricane Harvey struck South Texas on August 25, 2017 over several

days and caused catastrophic damage throughout the region. On or about August 26,


1
 Tex. Ins. Code 542A.003 requires pre-suit notice not later than the 61st day before an action is filed,
unless notice is impracticable because there is insufficient time to give pre-suit notice before the limitations
period will expire. Plaintiff has provided pre-suit notice within the parameters pursuant to 542A.003(d).


                                                       2
  Case 4:19-cv-03395 Document 1 Filed on 09/09/19 in TXSD Page 3 of 14



2017, Plaintiff’s properties sustained damages as a result of Hurricane Harvey winds over

multiple consecutive days.

         9.     Plaintiff submitted a claim to Defendant, BROTHERHOOD, pursuant to

the contract of insurance, for damages to the properties as a result of Hurricane Harvey

and asked Defendant BROTHERHOOD to honor its contractual obligations and cover

the cost of repairs to the properties.

         10.    Defendant, BROTHERHOOD, accepted the Plaintiff’s claim and assigned

a claim number of 546979.

         11.    Defendant, BROTHERHOOD assigned Syndicate Claims Services, Inc. to

investigate and evaluate the claim. Syndicate Claims Services, Inc. then assigned adjuster

Brandon Stevens, to inspect, investigate and evaluate the claim, assess the damages to the

properties, and communicate with the Plaintiff as to coverage under the policy.

         12.    Plaintiff then hired Stevephen Lott of Integrity Claims Services, LLC to

inspect the properties for damages from Hurricane Harvey, properly investigate and

evaluate the claim and communicate with Defendant and its representatives regarding the

claim.

         13.    Brandon Stevens performed an inspection of the subject insured properties

and provided an estimate of the damages. Mr. Stevens completed four estimates. He

estimated the covered damages at replacement cost values of $114,275.77 for the Sunday

School Buildings, $221,865.69 for the Gym, $311,084.10 for the Church and $50,447.44

for the Daycare, the estimates misrepresented the value of Plaintiff’s total loss.

         14.    Even though the properties had sustained extensive damages from the

storm, Stevens ignored wind created damages to the properties. Stevens completed a

results oriented, unreasonable inspection, failed to document all the covered wind


                                              3
  Case 4:19-cv-03395 Document 1 Filed on 09/09/19 in TXSD Page 4 of 14



damages to the properties, ignored facts supporting coverage and improperly denied

Plaintiff’s damages.

       15.     Plaintiff did not agree with Mr. Stevens’ assessment of the damages to its

properties.

       16.     Stevephen Lott determined that Plaintiff’s properties damages were

grossly undervalued by Mr. Stevens and BROTHERHOOD.                  After inspecting the

properties, Mr. Lott determined that there was wind damage to the roof and water damage

that entered through wind created openings.

       17.     Plaintiff contacted BROTHERHOOD to discuss their disagreement with

the coverage determination made by Stevens.

       18.     Plaintiff then retained Platinum Environmental Solutions, LLC to

investigate and evaluate the damages. Platinum Environmental Solutions, LLC then

assigned Christopher Felan, M.S., to perform a visual inspection of the properties.

       19.     Mr. Felan concluded in his March 5, 2018 mold assessment report on the

properties that he found “that the hallway, toddler, 2nd grade RM, kindergarten room,

infant room and junk room area air quality, as it relates to airborne fungi, was not within

recommended guidelines” as a result of water intrusion following Hurricane Harvey. Mr.

Felan recommended cleaning and remediation.

       20.     Plaintiff then retained Kelly Spence of Tremaine Enterprises to inspect the

properties and assist in determining the extent of damage to the properties. Ms. Spence

inspected the properties with Plaintiff. Ms. Spence provided estimates of damages based

her inspection of the properties in the amount of $527,074.68 for the church, $228,106.28

for the school, $166,713.35 for the daycare, and $352,098.30 for the gym, for a total of

damages in the amount of $1,273,992.61.


                                              4
  Case 4:19-cv-03395 Document 1 Filed on 09/09/19 in TXSD Page 5 of 14



         21.    Defendant, BROTHERHOOD relied upon Mr. Stevens’ inaccurate and

unreasonable report to deny the Plaintiff’s damages.            Furthermore, Defendant,

BROTHERHOOD failed to accept or deny coverage for the remaining damages in

writing within the statutory deadline.

         22.    Based on the improper, inadequate, and incomplete investigation of

BROTHERHOOD, and its representatives, the Plaintiff’s damages were only estimated at

$502,138.24.

         23.    To date Plaintiff has yet to receive full payment on their Hurricane Harvey

claim.

         24.    Defendant, BROTHERHOOD ignored the information provided by the

Plaintiff and its public adjuster. Instead, Defendant, BROTHERHOOD chose simply to

only rely on the portions of its adjuster’s, consultant’s, and vendors’ reports which

supported the results-oriented investigation and coverage decisions supporting denial of

Plaintiff’s claim.

         25.    Defendant, BROTHERHOOD failed to perform its contractual obligation

to compensate Plaintiff under the terms of the Policy.


         CAUSES OF ACTION AGAINST DEFENDANT, BROTHERHOOD -
                    COUNT I - BREACH OF CONTRACT

         26.    Each of the foregoing paragraphs is incorporated by reference in the

following.

         27.    Plaintiff and Defendant BROTHERHOOD executed a valid and

enforceable written insurance contract providing insurance coverage to the insured

location at. The policy provides coverage for the peril of wind, hurricane and rain, such

as those sustained during Hurricane Harvey, among other perils.


                                             5
  Case 4:19-cv-03395 Document 1 Filed on 09/09/19 in TXSD Page 6 of 14



        28.     All damages and loss to the Plaintiff’s properties were caused by the direct

result of a peril for which Defendant BROTHERHOOD insured the Plaintiff, pursuant to

the policy herein, specifically, the perils of hurricane, wind, and rain.

        29.     Defendant, BROTHERHOOD sold the subject insurance policy to

Plaintiff insuring the subject insured properties in its “as is” condition.

        30.     Plaintiff suffered a significant loss with respect to the properties at issue

and additional expenses as a result of the high winds and rain that occurred during

Hurricane Harvey.

        31.     Plaintiff submitted a claim to Defendant, BROTHERHOOD pursuant to

the contract of insurance for damages as a result of high winds and rain that occurred

during Hurricane Harvey.

        32.     Plaintiff provided Defendant, BROTHERHOOD, with proper notice of

damage to the exterior and interior of the subject insured properties.

        33.     Defendant, BROTHERHOOD ignored the information provided by the

public adjuster and other information provided by Plaintiff that supported coverage of

Plaintiff’s damage and chose to rely solely on its own consultants.

        34.     BROTHERHOOD by and through its adjusters and representatives have

failed to properly evaluate the damages resulting from the covered cause of loss.

        35.     BROTHERHOOD by and through its adjusters and representatives failed

to retain the appropriate experts and/or consultants to evaluate the hurricane winds and

water damages to the subject properties.

        36.     As of this date, BROTHERHOOD by and through its adjusters and

representatives have failed to pay for the hurricane winds and water damages to

Plaintiff’s properties.


                                               6
  Case 4:19-cv-03395 Document 1 Filed on 09/09/19 in TXSD Page 7 of 14



        37.       Plaintiff has attempted on numerous occasions to obtain full and complete

payment for covered losses pursuant to the insurance policy.

        38.       Defendant, BROTHERHOOD, acting through its agents, servants,

representatives and employees has failed to properly investigate, evaluate and adjust

Plaintiff’s claim for benefits in good faith and has further failed to deal fairly with

Plaintiff.

        39.       Defendant, BROTHERHOOD has failed and refused to evaluate the

information and surrounding facts regarding Plaintiff’s covered claim, choosing instead

to hide behind palpably incorrect assumptions and conclusions of its agents, employees

or consultants.

        40.       As of this date Defendant, BROTHERHOOD continues to be in breach of

the contract.

        41.       BROTHERHOOD ignored the information provided by Plaintiff and their

public adjuster during the handling of the claim and did not make any payment to

indemnify Plaintiff for the full amount of the covered damages.

        42.       BROTHERHOOD failed to make any payment after receipt of the

additional information from Plaintiff and its public adjuster.

        43.       The mishandling of Plaintiff’s claim caused a delay in Plaintiff’s ability to

fully repair the Properties, resulting in additional damages.

      COUNT II - VIOLATIONS OF THE TEXAS UNFAIR OR DECEPTIVE
                           PRACTICES ACT

        44.       Each of the foregoing paragraphs is incorporated by reference in the

following.




                                                7
  Case 4:19-cv-03395 Document 1 Filed on 09/09/19 in TXSD Page 8 of 14



       45.     Defendant BROTHERHOOD is an entity that is required to comply with

Tex. Ins. Code Sections 541.051; 541.060; 541.061; and 541.151. Defendant’s conduct

constitutes multiple violations of the Texas Unfair or Deceptive Practices Act.

       1.      Misrepresenting a material fact or policy provision relating to coverage at

               issue;


               a. Making an untrue statement of material fact. BROTHERHOOD

                  through its agents, employees, or consultants prepared an estimate of

                  damages that was misleading as to the value of damages to the subject

                  properties stating the total damages were $502,138.24.


               b. Failing to state a material fact necessary to make other statements

                  made not misleading, considering the circumstances under which the

                  statements were made.             BROTHERHOOD through its agents,

                  employees, or consultants failed to advise Plaintiff that it failed to

                  perform proper testing of the buildings and properties in order to more

                  accurately investigate and evaluate the damages resulting from the

                  covered perils of hurricane, wind and rain.


               c. Making a statement in a manner that would mislead a reasonably

                  prudent    person to    a       false   conclusion of   a material   fact.

                  BROTHERHOOD through its agents, employees, or consultants

                  advised Plaintiff and its public adjuster that it had investigated and

                  evaluated the damages to the subject properties resulting from the

                  August 26, 2017 hurricane and concluded its coverage determination,




                                              8
  Case 4:19-cv-03395 Document 1 Filed on 09/09/19 in TXSD Page 9 of 14



                   thereby misleading the Plaintiff to conclude that a proper and complete

                   investigation had been performed.


       2.      Failing to attempt in good faith to effectuate a prompt, fair, and equitable

               settlement of a claim with respect to which the insurer’s liability had

               become reasonably clear. BROTHERHOOD failed to consider reports

               provided by Plaintiff’s and failed to utilize information in the reports that

               would support coverage of Plaintiff’s damages.


       3.      Failing to promptly provide a reasonable explanation of the basis in the

               policy, in relation to the facts or applicable law, for the insurer’s denial of

               a claim. To date, Defendant has failed to provide a reasonable explanation

               of the basis of its denial of coverage for all of Plaintiff’s damages.


       4.      Refusing to pay a claim without conducting a reasonable investigation

               with respect to the claim. BROTHERHOOD through its agents,

               employees, or consultants failed to request its employees, agents, or

               consultants to perform proper testing of the buildings at the subject

               insured properties in order to properly evaluate the extent and value of

               damages resulting from the Hurricane Harvey event of August 26, 2017.


       46.     Defendant’s unfair settlement practice in failing to conduct a proper and

thorough evaluation, failing to perform adequate testing of the buildings to more

accurately investigate and evaluate the damages, failing to advise Plaintiff that it had not

performed proper testing of the buildings and had not properly investigated and evaluated

the damages, and preparing both a misleading and inaccurate damage estimate resulted in



                                              9
 Case 4:19-cv-03395 Document 1 Filed on 09/09/19 in TXSD Page 10 of 14



Defendant’s failure to attempt in good faith to effectuate a prompt, fair, and equitable

settlement of the claims, even though Defendant’s liability under the policy was

reasonably clear, and constitutes an unfair method of competition and an unfair and

deceptive act or practice in the business of insurance. Tex. Ins. Code Sections 541.051,

541.060 and 541.061.

 COUNT III – VIOLATIONS OF THE PROMPT PAYMENT OF CLAIMS ACT


       47.      Each of the foregoing paragraphs is incorporated by reference here fully.

       48.      Defendant’s conduct constitutes multiple violations of the Texas Prompt

Payment of Claims Act - Tex. Ins. Code Chapter 542. All violations made under this

article are made actionable by Tex. Ins. Code Section 542.060.

       49.      Specifically, Defendant failed to accept or reject Plaintiff’s claim within

the time period or notify the Plaintiff why it needed more time, as required by Tex. Ins.

Code 542.056.

       50.      Defendant failed to timely conduct a proper investigation of the damages

to the subject properties resulting from a covered peril. resulting in a delay of payment of

adequate insurance benefits as contracted under the insurance policy between the parties.

       51.      Defendant’s failure to give adequate consideration to the information

provided by Plaintiff’s public adjuster, which made liability reasonably clear, resulted in

additional delay of payment of the claim after having sufficient information to make

payment for such claim.

       52.      BROTHERHOOD ignored the information provided by Plaintiff and

Plaintiff’s public adjuster during the handling of the claim and did not make a payment.




                                             10
 Case 4:19-cv-03395 Document 1 Filed on 09/09/19 in TXSD Page 11 of 14



        53.     BROTHERHOOD, upon receipt of the Kelly Spence estimate from

Plaintiff, had sufficient information to make full payment to Plaintiff for the damages, but

as of this date has failed to do so.

                    COUNT IV - BREACH OF COMMON LAW
                   DUTY OF GOOD FAITH AND FAIR DEALING

        54.     Each of the foregoing paragraphs is incorporated by reference here fully.

        55.     Defendant’s conduct constitutes a breach of the common law duty of good

faith and fair dealing owed to its insured pursuant to the insurance contract and in direct

contradiction of the applicable industry standards of good faith and fair dealing.

        56.     Defendant failed to conduct a proper and thorough evaluation, failing to

perform adequate testing of the buildings to more accurately investigate and evaluate the

damages, failing to advise Plaintiff that it had not performed proper testing of the

buildings and had not properly investigated and evaluated the damages, and preparing

both a misleading and inaccurate damage estimate.

        57.     Defendant’s failure, as described above, to adequately and reasonably

investigate, evaluate, and pay the benefits owed under the insurance contract, knowing

full well through the exercise of reasonable diligence that its liability was reasonably

clear, resulted in a breach of the duty of good faith and fair dealing.

        58.     BROTHERHOOD ignored the information provided by Plaintiff’s public

adjuster during the handling of the claim and did not make any payment.

        59.     BROTHERHOOD failed to make any payment after receipt of the

additional    information    from      the   public   adjuster   and   Kelly   Spence,   when

BROTHERHOOD knew or should have known liability was reasonably clear.




                                                11
 Case 4:19-cv-03395 Document 1 Filed on 09/09/19 in TXSD Page 12 of 14



                     COUNT V – VIOLATIONS OF THE TEXAS
                      DECEPTIVE TRADE PRACTICES ACT

       60.     Each of the foregoing paragraphs is incorporated by reference here fully.

       61.     At all material times herein, Plaintiff was a “consumer” who purchased

insurance products and services from Defendant, BROTHERHOOD and the products and

services form the basis of this action.

       62.     Defendant BROTHERHOOD has violated the Texas Deceptive Trade

Practices-Consumer Protection Act (“DTPA”) in at least the following respects:

               a. By accepting insurance premiums but refusing without a
                  reasonable basis to pay benefits due and owing, engaged in an
                  unconscionable action or course of action prohibited by DTPA §
                  17.50(a)(1)(3) in that Defendant BROTHERHOOD took
                  advantage of Plaintiff’s lack of knowledge, ability, experience,
                  and capacity to a grossly unfair degree, resulting in a gross
                  disparity between the consideration paid in the transaction and
                  the value received, all in violation of Chapters 541 and 542 of
                  the Texas Insurance Code;

               b. Generally engaging in unconscionable courses of action while
                  handling the claim; and/or

               c. Violating the provisions of the Texas Insurance Code, as further
                  described elsewhere herein.

                             KNOWLEDGE AND INTENT

       63.     Each of the acts described above, together and singularly, was done

“knowingly” and “intentionally” and was a producing cause of Plaintiff’s damages

described herein.

                               DAMAGES AND PRAYER

       64.     WHEREFORE,            PREMISES      CONSIDERED,         Plaintiff   herein,

complains of Defendant BROTHERHOOD’ acts and omissions and pray that, Defendant




                                            12
 Case 4:19-cv-03395 Document 1 Filed on 09/09/19 in TXSD Page 13 of 14



be cited to appear and answer and that upon a final trial on the merits, Plaintiff recover

from Defendant the following:

        65.    Plaintiff would show that the aforementioned acts, taken together or

singularly, constitute the proximate and/or producing causes of damages sustained by

Plaintiff.

        66.    For breach of contract by Defendant, BROTHERHOOD, Plaintiff is

entitled to regain the benefit of their bargain, which is the amount of the claims, together

with attorney’s fees, pursuant to Tex. Civ. & Rem. Code Sec. 38.001 et seq.

        67.    For noncompliance with the Texas Unfair or Deceptive Practices Act by

Defendant, BROTHERHOOD, Plaintiff is entitled to actual damages, which includes the

loss of the benefits that should have been paid pursuant to the policy, including but not

limited to direct and indirect consequential damages, mental anguish, court costs and

attorney’s fees. For knowing conduct of the acts complained of, Plaintiff asks for three

(3) times its actual damages, pursuant to Tex. Ins. Code Ann. Section 541.152 et seq.

        68.    For noncompliance with the Texas Prompt Payment of Claims Act by

Defendant, BROTHERHOOD, Plaintiff is entitled to the amount of their claim, as well as

ten (10) percent interest per annum post judgment interest, together with reasonable and

necessary attorney’s fees, as allowed by law, and for any other further relief, either at law

or in equity, to which it may show itself to be justly entitled, pursuant to Tex. Ins. Code

Sec. 542.058 et seq. and 542.060 et seq.

        69.    For violations of the common law duty of good faith and fair dealing by

Defendant, BROTHERHOOD, Plaintiff is entitled to actual damages, direct and indirect

consequential damages, mental anguish, and exemplary damages.




                                             13
 Case 4:19-cv-03395 Document 1 Filed on 09/09/19 in TXSD Page 14 of 14



       70.    For noncompliance with the Texas Deceptive Trade Practices Act

(“DTPA”) by Defendant, BROTHERHOOD, Plaintiff is entitled to actual damages,

which includes the loss of the benefits that should have been paid pursuant to the policy,

including but not limited to direct and indirect consequential damages and mental anguish

damages, court costs and attorney’s fees. For knowing conduct of the acts complained

of, Plaintiff asks for three (3) times their damages, pursuant to the DTPA and Tex. Ins.

Code Ann. Section 541.152 et seq.

                                    JURY DEMAND

       71.    Plaintiff respectfully demands a trial by jury.

                                             Respectfully submitted,

                                             PANDIT LAW FIRM, L.L.C.

                                             BY: /s/ Phillip N. Sanov
                                             PHILLIP N. SANOV, Bar No. 17635950
                                             CARLA R. DELPIT, Bar No. 2248226
                                             One Galleria Tower
                                             2700 Post Oak Blvd., 21st Floor
                                             Houston, Texas 77056
                                             Telephone: (832) 583-5663
                                             Facsimile:      (504) 313-3820
                                             Email: psanov@panditlaw.com
                                                     cdelpit@panditlaw.com

                                             ATTORNEYS FOR PLAINTIFF
                                             APOSTOLIC TEMPLE




                                           14
